Citation Nr: 0615484	
Decision Date: 05/26/06    Archive Date: 06/06/06	

DOCKET NO.  04-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a spleen 
disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a cardiovascular 
disorder.  











FINDINGS OF FACT

1.  Competent evidence does not reflect the presence of a 
spleen disorder associated with the veteran's active service.  

2.  Competent evidence does not reflect the presence of 
hypertension associated with the veteran's active service.  

3.  Competent evidence does not reflect the presence of a 
cardiovascular disorder associated with the veteran's active 
service.  


CONCLUSIONS OF LAW

1.  A spleen disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  A cardiovascular disorder was not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of the service connection claim.  Those five elements 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection as evidenced by 
two letters sent to him in October 2003 and March 2004.  
However, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In light 
of the fact that the Board (for reasons given below) 
concludes that the preponderance of the evidence is against 
the veteran's service connection claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the Board acknowledges 
that the veteran's service medical records are unfortunately 
unavailable, despite repeated attempts by the agency of 
original jurisdiction to secure these reports.  The Court has 
held that, in cases involving missing or unavailable service 
medical records, VA is under a heightened duty to assist the 
veteran with respect to the processing of his claim.  VA's 
heightened duty consists of "consider[ing] the applicability 
of the benefit of the doubt rule, . . . assist[ing] the 
claimant in developing the claim, and . . . explain[ing] its 
decision when the veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The paucity of evidence available to the Board in the present 
case simply includes records of post service prescriptions, 
and treatment, for disabilities not currently at issue.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  Thus, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and that no further 
development is required to comply with the duty to assist the 
veteran.  

Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service, 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of the resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Thus, a grant of service connection requires (1)  medical 
evidence of a current disability; (2) medical or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, even if not shown in service of at least ninety 
(90) days, service connection may be granted for a 
cardiovascular disorder, including hypertension, if such a 
disability was manifested to a compensable degree during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In the present case, the veteran (whose active service 
extended from April 1946 to February 1949) has maintained 
that service connection is warranted for a spleen disability, 
hypertension, and a cardiovascular disorder.  He has not 
provided any specific arguments in support of this contention 
other than to assert that, during service, he underwent 
surgery on his spleen.  

Significantly, however, the competent evidence of record does 
not support the veteran's contention.  As the Board has 
previously discussed in this decision, the veteran's service 
medical records are unavailable.  Further, there is no post 
service clinical confirmation of a spleen disability, 
hypertension, or a cardiovascular disorder.  The paucity of 
evidence contained in the claims folder simply includes 
records of post service prescriptions, and treatment, for 
disabilities not currently at issue.  Importantly, therefore, 
there is no competent evidence specifically associating a 
spleen disability, or a cardiovascular disorder to include 
hypertension, with the veteran's active military duty.  

The Board acknowledges the veteran's contentions that he has 
the above-noted disabilities as a result of his active 
military duty.  Importantly, however, the veteran, as a lay 
person, is not competent to express an opinion concerning 
diagnoses, or etiology, of his claimed disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
essential fact of the matter remains that the claims folder 
contains no competent evidence associating a current spleen 
disability, hypertension, or a cardiovascular disorder with 
the veteran's active military duty.  Thus, the Board finds 
that the preponderance of the evidence is clearly against the 
veteran's service connection claims.  These claims must, 
therefore, be denied.  


ORDER

Service connection for a spleen disorder is denied.  

Service connection for hypertension is denied.  

Service connection for a cardiovascular disorder is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


